 
 
I 
111th CONGRESS
1st Session
H. R. 4233 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2009 
Ms. Herseth Sandlin (for herself, Mr. Walden, Mr. Baird, Mrs. McMorris Rodgers, and Mr. Schrader) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Healthy Forests Restoration Act of 2003 to expand the areas of Federal land on which hazardous fuel reduction projects may be conducted under that Act, to add protection of infrastructure in rural communities as an additional purpose of that Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Healthy Forests Restoration Amendments Act of 2009.
2.Additional purpose of ActSection 2(6) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501(6)) is amended—
(1)by striking and at the end of subparagraph (B);
(2)by striking the period at the end of subparagraph (C) and inserting ; and; and
(3)by adding at the end the following new subparagraph:

(D)to protect infrastructure in rural communities..
3.Definition of wildland-urban interfaceSection 101(16)(A) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511(16)(A)) is amended by inserting after protection plan the following: , as established in the manner described in section 101(3). 
4.Expansion of Federal land eligible for hazardous fuel reduction projects
(a)Covered landsSection 102(a) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6512(a)) is amended—
(1)in the matter preceding paragraph (1), by inserting necessary connected actions (as described in section 1508.25(a)1 of title 40, Code of Federal Regulations), and forest and rangeland health restoration, after hazardous fuels reduction projects,; 
(2)by striking paragraphs (2), (3), and (4) and inserting the following new paragraphs:

(2)condition class 2 or condition class 3 Federal land located within fire regime I, fire regime II, or fire regime III;
(3)Federal land on which windthrow or blowdown, ice storm damage, the existence of an infestation of disease or insects, or the presence of such an infestation on immediately adjacent land and the risk it will spread, poses a significant threat to a forest or rangeland resource on the Federal land or adjacent non-Federal land; and; and
(3)by redesignating paragraph (5) as paragraph (4) and, in such paragraph, by striking paragraphs (1) through (4) and inserting paragraphs (1) through (3).
(b)Acreage limitationSection 102 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6512) is amended by striking subsection (c).
5.Funding prioritiesSection 103(d)(1)(A) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6513(d)(1)(A)) is amended by inserting after interface the following: , as established in the manner described in section 101(3).
6.Alternative environmental analysisSubsection (d) of section 104 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514) is amended to read as follows:

(d)Alternative Analysis Process for Projects in Wildland-Urban Interface
(1)Proposed agency action and no action alternativeThe Secretary is not required to study, develop, or describe more than the proposed agency action and a no action alternative in the environmental assessment or environmental impact statement prepared pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for an authorized hazardous fuel reduction project that is proposed to be conducted—
(A)in the wildland-urban interface, as established in the manner described in section 101(3);
(B)if subparagraph (A) does not apply, in the wildland-urban interface located no further than 1½ miles from the boundary of an at-risk community; or
(C)on Federal land identified as condition class 2 or condition class 3 and not withdrawn in this Act.
(2)Additional alternativeIf an at-risk community has adopted a community wildfire protection plan in the manner described in section 101(3) and the proposed agency action for an authorized hazardous fuel reduction project does not implement the recommendations in the plan regarding the general location and basic method of treatments, the Secretary shall evaluate the recommendations in the plan as an additional alternative to the proposed agency action in the environmental assessment or environmental impact statement prepared pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).. 
 
